Citation Nr: 1601034	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

The matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of entitlement to service connection for diabetes and hypertension must be remanded for further development.  

A September 2015 VA examination report shows that the examiner, a VA physiatrist, opined that it was less likely than not that the Veteran's diabetes and hypertension were causally related to service or service-connected PTSD.  The examiner considered the Veteran's lay statements regarding self-medicating with a poor diet and several co-morbidity medical studies submitted by the Veteran.

Following the most recent November 2015 supplemental statement of the case, the Veteran submitted correspondence in December 2015 containing a new theory as to causation for service connection for diabetes and hypertension, claimed as secondary to PTSD.  Specifically, the Veteran claims that VA prescribed mental health drugs caused his dietary problems, thus causing diabetes and hypertension.

Therefore, the Board finds a remand is warranted to develop and adjudicate the current claims in light of that new theory of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain an updated medical opinion.  The examiner must review and consider the Veteran's December 2015 correspondence including the statements in support of the claim and a medical journal article.  The examiner must provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is causally related to service or service-connected PTSD?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension is causally related to service or service-connected PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that any prescribed mental health medications are causally related to problems with diet or eating disorders?

(d)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diet or eating disorders caused, aggravated, or worsened diabetes mellitus or hypertension. 

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




